Citation Nr: 9904456	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a crush injury to the left forearm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in November 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In August 1973, the RO denied entitlement to 
service connection for residuals of a left forearm injury.  
The veteran was duly notified of the decision; however, he 
did not file a timely notice of disagreement or substantive 
appeal and the decision became final.  In June 1997, he 
submitted an application to reopen his claim for service 
connection.  In November 1997, the RO found that the evidence 
was not new and material; however, in a supplemental 
statement of the case, the RO found that the evidence was new 
and material to reopen the claim and then denied the claim on 
the merits.  


FINDINGS OF FACT

1.  In August 1973, the agency of original jurisdiction 
denied service connection for residuals of a left forearm 
injury.  The veteran was duly notified of the decision in 
September 1973 and did not enter notice of disagreement 
within one year.

2.  Evidence added to the record since the August 1973 rating 
decision is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The August 1973 RO decision, denying entitlement to 
service connection for residuals of a left forearm injury, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  Evidence received since the August 1973 rating decision 
is not new and material, and the veteran's claim for service 
connection for residuals of a left forearm injury is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998). The chronicity provisions of  38 C.F.R. 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
reopened on the basis of 38 C.F.R. 3.303(b) if the condition 
is observed during service or any applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.   Savage v. Gober, 10 Vet. 
App. 489 (1997). 
 
Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  An August 1973 rating decision denied 
service connection for residuals of a left forearm injury on 
the basis that no residuals of such injury were shown. The 
August 1973 rating decision became final when the veteran did 
not file a notice of disagreement within one year of the date 
that he was notified of the unfavorable determination.  38 
U.S.C.A. § 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  Consequently, the evidence that must be 
considered in determining whether there is a basis for 
reopening this claim is that evidence added to the record 
since the August 1973 rating decision, the last disposition 
in which the veteran's claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence which was of record at the time of the August 
1973 RO rating decision included a VA medical examination 
report dated in July 1973.  This report reflects that the 
veteran reported that he "crushed" his left arm in service 
in 1968, was hospitalized, and then was returned to regular 
duty.  He complained that the left arm hurt once in a while 
if he hit it or wrestled, but that there were no symptoms at 
rest.  The resulting diagnosis was that an old crushing 
injury to the left arm (by history) was healed.  Service 
medical records were not available. 

Pertinent evidence added to the record since the August 1973 
rating decision includes a lay statement from a service 
member, a statement and hearing testimony by the veteran, a 
lay statement from the veteran's wife, and a VA compensation 
examination.  In his application for compensation, the 
veteran wrote that his arm was crushed in April 1968 while 
hanging a sign on a fork lift, and that he had experienced 
"trouble" with his arm since then.  In a lay statement 
dated in September 1997, a service member wrote that he had 
been stationed with the veteran, and that about March 1968 
the veteran incurred a crushing injury to his forearm, for 
which he was hospitalized and later underwent therapy.  

During a personal hearing in March 1998, the veteran 
testified regarding an injury to his arm in service, that he 
damaged his muscles and tendons at that time, that the 
doctors told him that his arm was "severely mashed" and 
that the tendons would be a little shortened, and this 
required physical therapy.  He also testified that he thought 
he had a service separation examination but that this issue 
was not addressed, that he was not treated or diagnosed for 
this condition within a year of service, that he had not 
received ongoing treatment since service separation, that his 
current condition consisted of not being able to bend the 
left hand back far enough, and there were things he could not 
do with the left arm.  

In a statement dated in March 1998, the veteran's wife wrote 
that, when the veteran returned from service, she noticed 
that his left arm was shaped differently than the right, and 
that she had noticed that there were things the veteran could 
not do with the left arm. 

During a VA compensation examination in June 1998, the 
veteran reported a history of injury to his left forearm in 
1966, with subsequent physical therapy, which resulted in a 
small laceration, and that he had experienced persistent 
problems with "tendon shortening," including functional 
problem such as taking a golf ball out of a cup on the golf 
course.  He denied any pain.  Physical examination revealed 
full range of motion of the upper extremity, with no 
objective evidence of weakness, swelling or other 
abnormalities or deficiencies of the left forearm.  The 
resulting impression was status post reported crush injury to 
the left forearm with no objective problems on physical 
examination.  

The evidence added to the record since the August 1973 rating 
decision is "new", but not "material" as it is not 
relevant or probative to the underlying issue, i.e., whether 
the veteran has residuals of the inservice crush injury of 
the left forearm. The Board does not dispute the new evidence 
which supports the veteran's accounts of the inservice 
incident. This evidence, however, fails to demonstrate that 
the veteran now has a disability of the left forearm which is 
etiologically related to the left forearm crush injury he 
experienced during service.  

Notwithstanding that  the veteran has alleged continuous 
symptomatology of the left forearm since service separation, 
no medical opinion or other competent medical evidence of a 
current disability of the left forearm, or of the nexus 
required to grant service connection, has been presented.  
See Savage.  It is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of current disability, or an 
opinion as to the relationship between a current disability 
and service.  As a result, the veteran's lay opinion, or 
other lay opinions of record, do not present a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  With regard to the veteran's 
testimony that doctors in service told him that his arm was 
"severely mashed" and that the tendons would be a little 
shortened, the Court of Veterans Appeals has held that such a 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

After reviewing the evidence presented since the August 1973 
rating decision in light of all of the evidence of record, 
the Board concludes that the additional evidence does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, and thus is not new 
and material.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for service connection for residuals of a 
crush injury to the left forearm is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

While the RO entered a finding that the additional evidence 
of record was new and material, the Board finds that new and 
material evidence has not been presented to reopen the claim 
for service connection for residuals of a crush injury to the 
left forearm.  The Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a crush injury to the left forearm, the appeal is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

